DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Should the limitation of “applying a voltage to a reaction product of the carbon dioxide…” recited in claim 1 be read as “applying a voltage to a reaction starting material of the carbon dioxide…”? Appropriated corrections are required.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112, second paragraph, for the reasons set forth above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 2013/0277209 A1, applicants’ submitted in IDS).
Regarding claim 1, Sato et al. teach a method for production of formic acid by electrochemically reducing CO2 gas ([0011], [0023], [0095], [0103]) comprising reducing CO2 with a Ru complex having the structure as shown below and applying a negative voltage and a positive voltage to the reaction in electrochemical cell including electrodes (Abstract, Figures 1, 4 and 7):

    PNG
    media_image1.png
    568
    786
    media_image1.png
    Greyscale

As we see above, the Ru complex taught by Sato et al. corresponds to the instant claimed Ru complex of formula (2), wherein ring A and ring B as being bipyridine, M as being ruthenium, X and Y as being bipyridine.
Regarding claims 2-5, as discussed above, the method taught by Sato et al. comprises CO2 gas ([0096]), 2,2’-bipyridine ligand in electrochemical cell with a working electrode and a counter electrode. The reduction CO2 is performed in a solution containing the Ru complex and synthesizes formic acid  (Abstract, Figures, [0037], [0044] and Example 1).  
Regarding claim 6, as discussed above, the Ru complex taught by Sato et al. containing bipyridine group which corresponds to N-containing aromatic hydrocarbon groups as the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738